La The Unted States Oistret Court
For The Ps ferret Ot Colerade

Vd Astrea Me. bi [8 - ev DIAS FO KMT . —
Could Action IS Fide b:

UNITED STATES DISTRICT C4 43-.!

Erie Tylec Vette | DENVER, COLAP Aric.
Placn ti me MAY ] 0 20i8
V. JEFFREY ©. COiwwe!
CLERK

 

Senders, Deputy } h-F ili t .

" y 5 {
Giuston , Sergeant [sie J ) Cle
(Ox \ kf- 7 Deputy

Defencluats

 

Responlrng +e Deeumeat Namper 3¢, D5 Mitice fo Dismiss, 24 Merfew fe
OreKe | Complaint, 29 METICM so Nes it's s

 

TD Pleat cf cvee Tayler Vette fuwe reccel Dergeunt Veoncle /'s
stotenrcate on hes Supp leneatel hi tati ve Report the night 2 wes
Uivested, Sergeant Seenclers sfutes that Iie K-F Cex ctaletelte! its ecllar
wrcl heel fe <fep K-94 bx trem Lather wrigegi'y ate pute woulel be
U5 cee Pring nu. Keasens being K-98 are dedlicredl aa crryce’ as well
(ef mi gurcect, he (C462 when eu suspect assaults a K-T they Cua then
Chery ee! wth assault on iw pebice crticer. Thece tore Jere ecat Jeenelews
K-94 UK ata ckevg ye 1S GH ertiter esseutl tity me. TPs alge ce oseuel F
Cver acces] foree cone peice brea tality when Ce peice fh er shecifé
deputy takes out one's eager Cle SUS Peet atte he of she's elrecely
bein cpp re hevicleet just [Ke Sergeant Jenlers clicl fo me the neg ht 2 Paw
arrest while Seegeunt Gustin sat to ay cight gicle weetchine Serqeaat
Seaclers GS ou ny We by SEM KI ng me ra the Rice wath Wis Sest aad clog
Cheuy af Fea he wes clone he let K-4 Ox% a Hack aly Seg ht Shiculclerc,
thats when Dergewat Cuutin states “oKay thats gacugh at that tau

J
18 When Dery cont Sanclers pulls 2-9 CK uff ut WRe cancl ateops hiv From
GH Ge King WE Uny iurthec., The Season there Was yleP any clacnts
agerast the Montrose County Cheetfes ULC ca h5 because my claims
Gud CGusnet the Defendants Nefed aad not the wchele eatire MCSe.

The ease ny why there aye nev Hos arte Recorcts on wy deg
Inte 15 becuuse when the nucse that was or duty snack night ot wy
attest Gsykack Sereereat Chusta iF they csheuld fork at ary cee) Ly be
on my Might shouldes due te the bloicl stausns on the sheets after TF
got up tl the mecdieel beel Deputy Gusta then steted to the nurse Ne
there's pe need to” but there are Mectreel Recercls gt the Meatrese County
Jusl Zpowt the neg lt T wus beekecl rnte the County Jeat un Montrese
Coleraele. There wus alse can Liveshgeter that wes sent te the County
deal CA Montrese Colornele by my Reblic Detendec's Patrick Crane cael
Kaistiae Hradinen to fake pictuces vt the lic Key e cee eleg b, te
OR Reg 1G bet gheelder and Blackeye en neg lect ege: The Lawes hig eter
werks tor the Depertiment of feebhe Defenclers UiSce wut of the.
HMentrese Coleracde Drstrief, aad the easton Jergeaat Cucstta hees
Deed served a lewseft is because he sat there enel watcthee
Surg uert Vanclers assaclt we and then stated that [ves erro 4
arter Jergceut Caustin Thos ht that Deputy Sinelers feel agsuultect
pre te wher Sergeant Cust ne theuy l¢ ele served ENC ke coke beatin

Lr wotelel alse Wke Fo Knew what iy Cwresting Chery es has tr de
tu Hy Sergeant Veenclev's cnet K-F Caran Esse lng Ate Lk mekes gen Fhrakg
1s tat the reasen that they lsseclted me svtel the Céasin it pas iKay
thet Theg asseaclted pie beeauSe Sera cent Senclers poeta ing me by ney
Crintiene | beck ovownel ceacl what was bound on me the Neg lit c€ the
arrest. ke Mater what they Sound on we that neg ht ov the cpres ft
aut whet TF wis Convicted of thet Seat nie to The Depertmen* CF
Corrections eloes tf g ve Jere cent Stenaders cercl K~-F Cun the
rig ht fe asses a. cs pp re henclect wucspeet,

There tore why would Sergecwnt Canela rs check muy Me bt
ghealder cc fe gtetes fa fies Sexpplementtel Mere tiviz Report" LT
checked Eres re bt shoukler where 1G Cre reele contact ith hem
ancl obsetved sane abrasrens ene seniatches, but be pore cA his 5 fete meat
Sergeant Seunclers stuted that K-9 Cxx's collar cane conlatchedl ane

od
° K-% Oxx cHe mpted te byte the suspect” There fore why wore lel vere gent
Qunders state that his K-9 Oxx attested fo bo fe me when “Attempt
Samet net “Engaging” yr 'fel va ths case means atecks 4 "
that Seyeant Senders later states fa brs Sugaplemen tel Narretrve
Reyrurt theft he Sergent Serres G Sebbed K-9 ORK by the neck ane
prevented Lic from eG uGinG me the suspect any Lurther There tore ,
iTS pet peetessronal for oe BG handler as Sergent Sonters to rek

Hle ars “Ferg

have the correct and sufi ceat Cquptnient ror fs K-F to %e wert sn
the feild on cluty. When DT knew for a Pact that the K-9's hunller
is reg url te As eck ls er hee equip tinent Lov the suc faty of beth
the K-Y eenel the offBcer before catering the Lorld en oluty « Alse,
the Police Acadiney 15 net geing fo huve eguppineat that rs net
reffeble be henclle sihuatiers thet they hove te face ia +he Peaening
rerld awed en duty fe where there eg ip tenent rerls ane puts the
K-9 end EfEvcecs fa hems iwuy nor put them pa @ pun - re sporseuble
ddten to where the fies and K-Y Court preform there clutys
cerrect, ead pare respect ful meaner. There pore Sergeant Nenelers
KF xx wuletclueg tts collar Wes nO acciclent, st Vag Assac/t,

ra,
Over CCC eS) VE torrce /

pelrce bru tel hy cence! Cul Unpreressrena! cluhy
oN

Der ce Sergdant ay Jers cent Senders fe engage ta as he chiclon em
Suspect Hut wis already appre henced. There fore T oclent see how
ur why ca et’smissal wats lef be cph one | or accepted! re\ this Cast.

Aley st, Q2CIWG
Executed on Cdate)

 

 
Certifs cate OF Service

Plant F, Ere Tylee Vette , certifies the forequi 4 cloeument{s),
Motion(s), bearing Case Mamber [1% - ev “ONS - KR MT, Was
placed (a the Five |rfy machin SY stem, postage pre Puce ) First
Class, was sent te, the OFFICE OF THE CLERK, UNITED
STATES DisTRreT COURT, ALFRED A. ARRAS COURTHOUSE,
GOl-19th Street, Room Aies, Deavec, Colorado Foard -
3587 on - oon

AAs ist, Jory ZZ

Executed on CdateS Ea Fafer | Vette Plain hE
Under Panel ty of Pec yary
QY U.§.c. 1#4e

 

Eric Tyler Vette
[SO2RSq
Sterling Correctipace| Facility
P.O. Box WC
dtecling ,Colorads SOFT!
        

HEN nny

hn rey
a

Ate
a ry

ro

oa

Fe Ia
‘ “toes,

8 ccoaney

  

 

ne

one

 

6208 OD ‘’aAuaq
SOT-V WOOY ‘JaaIs YIET TOG
49/9 UNOD IdNWIsSIq Jesapay

¥
~
wo
mh
\ Se

HOG TY XO Od
SOk- OA Jama Lec kT oquinn sent,
AAs Ft ‘ep e; rot]

e
tone

SNOLLOIPRIY? 10 Lda OGVHEOITOD

 

 
